UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7080



FREDERICK BURNS,

                                              Plaintiff - Appellant,

          versus


CECIL UNDERWOOD, Governor; SANDRA MCCORMICK
ILDERTON, Chairperson, West Virginia Parole
Board,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. Robert C. Chambers, District
Judge. (CA-99-345-5)


Submitted:   December 16, 1999         Decided:     December 21, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Frederick Burns, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frederick Burns, a West Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

1999) complaint under 28 U.S.C.A. § 1915A (West Supp. 1999).    We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find that this

appeal is without merit.   Accordingly, we affirm on the reasoning

of the district court.     See Burns v. Underwood, No. CA-99-345-5

(S.D.W. Va. July 22, 1999). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2